Per Curiam.
— It is impossible to distinguish this ease from Cunningham v. Irwin, 7 Serg. & Rawle, 247, and Gratz v. Phillips, 14 Serg. & Rawle, 144, in which a report of referees,' under the act of assembly of 1705, like á verdict, was held to be subject to the legal discretion of the- court. Here the question of interest being a question of damages, depending on the peculiar circumstances of the case, presents no point for the legitimate consideration of a court of error. But in Gratz v. Phillips, it was determined, that such a report cannot be touched here, although it depend on both fact and law. The question of costs, which arises on the face of the report, is properly determinable here; but, as this is not a reference at common law, the right to costs does not depend on the submission or the special terms of the award, but on the statute of Gloucester.
Judgment affirmed.